DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 07/14/2014 and 10/20/2014. It is noted, however, that a certified copy of the 1412508.2 and 1418585.4 application has not been received by the Office.
Drawings
The drawings filed on 03/06/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because in fig. 19, reference character 8’ appears to lead to the cylindrical component instead of the insert. Applicant is pointed to paragraph 73 of the specification, which describes the body insert 8’ comprising an inner tubular part 81’ and a top collar 82’. The lead line of reference character 8’ leads stops short of an insert, being a component including an inner tubular part 81’ and a top collar 82’. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next 
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin.
Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.
Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application.
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Baraona on 02/22/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 24 delete “upwardly projecting lip” and replace it with --upwardly extending lip--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, the prior art of record fails to teach or render obvious a reciprocating pump dispenser, particularly including a sliding piston coaxially captured on the stem so as to slide between the axially spaced abutments, wherein the sliding piston only allows fluid to enter the stem when the plunger head is depressed and wherein the end plug blocks fluid from entering the stem when the rotational lock is engaged; a cylindrical shroud, at least partially enclosing the stem, having at least one resilient rib extending inwardly toward the stem; and an upwardly extending lip or flange, formed on the pump body, with at least one radial projection extending away from the upwardly extending lip or flange and positioned at an axial elevation that engages the resilient rib(s) when the rotational lock is engaged. It is noted that Yaowo (CN 103879653) discloses an embodiment which includes a sliding piston (see fig. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754